

117 HR 1320 IH: Juneteenth National Independence Day Act
U.S. House of Representatives
2021-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1320IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2021Ms. Jackson Lee (for herself, Mrs. Bustos, Mr. Connolly, Ms. Meng, Ms. Clarke of New York, Mr. Welch, Mr. Cooper, Mr. Bishop of Georgia, Mr. Kildee, Mr. Hastings, Ms. Moore of Wisconsin, Ms. Norton, Mr. Beyer, Mr. Larsen of Washington, Ms. Lee of California, Ms. Williams of Georgia, Mr. Trone, Mr. Schneider, Mrs. Beatty, Mr. McNerney, Ms. DeGette, Ms. Clark of Massachusetts, Ms. Sewell, Mr. Neguse, Ms. Speier, Ms. DelBene, Mr. Jeffries, Mr. Meeks, Ms. Wilson of Florida, Ms. McCollum, Mr. Cárdenas, Mr. Cohen, Mr. Stanton, Mr. Higgins of New York, Mr. Suozzi, Mr. Mfume, Ms. Schakowsky, Mr. David Scott of Georgia, Ms. Titus, Ms. Roybal-Allard, Ms. Bonamici, Mr. Kilmer, Mr. Raskin, Ms. Lois Frankel of Florida, Mr. McGovern, Ms. Adams, Mr. Jones, Mr. Ruppersberger, Mr. Blumenauer, Mrs. Luria, Mr. Lawson of Florida, Mr. Morelle, Mr. Pallone, Mrs. Fletcher, Ms. Jayapal, Mr. Yarmuth, Mr. Payne, Mr. Thompson of Mississippi, Mr. Costa, Mr. Horsford, Ms. Castor of Florida, Mrs. Lawrence, Ms. Velázquez, Ms. Pingree, Mrs. Dingell, Mr. Evans, Mr. Rush, Mr. McEachin, Ms. Garcia of Texas, Ms. Tlaib, Mr. Sarbanes, Ms. Wild, Mrs. Demings, Mrs. Hayes, Mr. Price of North Carolina, Mr. Sean Patrick Maloney of New York, Mr. Lowenthal, Mr. Phillips, Mr. Cuellar, Mr. Weber of Texas, Ms. Dean, Mr. Casten, Ms. Eshoo, Mr. DeSaulnier, Mr. Pocan, Mr. Veasey, Mr. Carson, Miss Rice of New York, Mr. Johnson of Georgia, Mr. Sires, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to establish Juneteenth Independence Day as a Federal holiday, and for other purposes.1.Short titleThis Act may be cited as the Juneteenth National Independence Day Act.2.Juneteenth Independence DaySection 6103(a) of title 5, United States Code, is amended by inserting after the item relating to Memorial Day the following:Juneteenth Independence Day..